                                                   D(p
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                    X
CATALINO MENDEZ et al., individually and on behalf of
all others similarly situated,                                                      MEMORANDUM & ORDER

                                   Plaintiffs,                                        16-CV-2746(NGG)(RLM)

                 -against-

MCSS REST. CORP.etal.,

                                   Defendants.
                                                                    X
NICHOLAS G. GARAUFIS,United States District Judge.

        Plaintiffs, a group of 18 restaurant workers, move for Rule 23 class certification in this

Fair Labor Standards Act("FLSA")and New York Labor Law("NYLL")action against

Defendants, the owners and operators of Cross Bay Diner in Howard Beach, Queens, and

Parkview Diner in Brooklyn.^ (Compl.(Dkt. 1);^Pis. Appl. for Pre-Mot. Conference(Dkt.

47)(noting that there are three named plaintiffs and 15 opt-in plaintiffs, for a total of 18

Plaintiffs.) Plaintiffs, who worked in a wide variety oftipped and non-tipped positions, allege

that Defendants failed to pay them the minimum wage or overtime pay for certain time periods

between May 31,2010 and the present, in violation ofFLSA and the NYLL. (Compl.                             30,37;

PI. Mot. for Class Certification ("Mot.")(Dkt, 53) at 1-2.) Plaintiffs also allege that Defendants

failed to pay them "spread-of-hours premiums when working a shift and/or split shift of[10]...

or more hours" and that they "did not receive uniform maintenance pay,[or]... proper wage

statements and wage notices," in violation ofthe NYLL. (Id.                  37,75-78.)


^ Plaintiffs assert claims against MCSS Restaurant Corp.("MCSS")and Al-Ken Corp.("Al-Ken"), which do
business as Cross Bay Diner; Miko Enterprises, LLC("Miko"), which does business as Parkview Diner; and
Michael Siderakis, Christos Siderakis, and Konstantino Siklas, all of whom are allegedly at least part owners and
operators ofMCSS,Al-Ken,and Miko. (Compl.           12-21,47.) Miko and Christos Siderakis(the "Parkview.
Defendants")have defaulted. (Cert, ofDefault(Did. 17).)
         Having previously obtained (with the consent ofthe Defendants who have not defaulted)

certification as a FLSA collective action(Dec. 2,2016 Order (Dkt. 23), Plaintiffs now ask the

court to exercise supplementaljurisdiction over, and certify four classes v^th respect to, their

NYLL claims. (Mot. at 1-2.) Collectively,these four classes consist of non-management

employees who worked in the Cross Bay Diner or the Parkview Diner during the relevant time

period. Qd at 1-2.) Defendants MCSS,Al-Ken, Michael Siderakis, and Konstantino Siklas (the

"Cross Bay Defendants") oppose class certification. (Cross Bay Defs. Mem.in Opp'n to Mot.

for Class Cert.("Opp'n")(Dkt. 56).) Plaintiffs' motion is GRANTED for the following reasons.

I.      BACKGROUND

         A.     Relevant Facts

                1.     Defendants' Diners. Management, and Emplovees

         Plaintiffs have adduced evidence that Cross Bay Diner and Parkview Diner operate as a

single enterprise under common ownership and management. Specifically, Defendant Michael

Siderakis co-owned both and was heavily involved in hiring, supervising, and paying employees

for both. rSee Tr. ofDep. ofPI. Denis Resales("Resales Dep.")(Dkt. 55-1)at 9:15-10:23, 25:6-

16,40:3-7; Tr. ofDep. of PI. Marco Bonola Lucero ("Lucero Dep.")(Dkt. 55-2) at 12:12-14:4;

Tr. ofDep. ofPI. Nicoles Jimenez("Jimenez Dep.")(Dkt. 55-3) at 7:20-9:5,31:12-15; Tr. of
Dep. ofPI. Reyes Flores ("Flores Dep.")(Dkt. 55-4)at 8:16-9:13,11:2-24,14:14-15:9; Decl. of
PL Catalino Mendez("Mendez Deck")(Dkt. 55-5)            2,3; Decl. ofPI. Israel Rodriguez

("Rodriguez Deck")(Dkt. 55-6)^ 2; Deck ofPI. Eduardo Chocoj("Chocoj Deck")(Dkt. 55-7)
     2,14; Deck ofPI. Luis Cardona("L. Cardona Deck")(Dkt. 55-8)          2, 7; Deck ofPI. Jose

Cardona("J. Cardona Deck")(Dkt. 55-9)H 2; Deck ofPk Rigoberto Alvarez("Alvarez Deck")

(Dkt. 55-10) 2.) Defendant Siklas helped manage Parkview(Jimenez Dep. at 9:11-23,12:6-
13), and Defendant Christos Siderakis helped manage Cros^ay Diner(Flores Dep. at 22:17-22;
Chocoj Decl.^ 2). Managers named Eddie, Eric, and Pablo appear to have worked at both

diners. (Resales Decl. at 14:5-21,21:12-22:16, 25:5-13,28:2-22(indicating that Pablo worked

at Cross Bay); Jimenez Dep. at 29:13-23(indicating that Eric worked at Parkview and Cross

Bay); Flores Dep. at 22:17-23:10 (indicating that Pablo worked at Cross Bay),27:8-27:12

(indicating that Eddie and Pablo worked at Parkview); Mendez Decl. UK 2,15(Eddie and Eric^
worked at Cross Bay).

        Because of damage from Hurricane Sandy, Cross Bay Diner closed for renovations on or

about October 29,2012 and did not reopen until late May or early June 2013. (Compl. K 70;

Mem.at 5;^Mendez Decl.% 1; Rodriguez Decl.11; Chocoj Decl. K 1.) During the

renovations, many Cross Bay employees were allegedly transferred to work at Parkview.

(Compl.170; Mem.at 5;              Rodriguez Decl. HI-) Also during this period,the New York State
Department of Labor("DOL")filed a complaint in this district against Defendants MCSS,
Michael Siderakis, and Chris Siderakis, and then filed a settlement agreement and consent

judgment(the "Consent Judgment")requiring the defendants to make payments totaling
$275,000 for minimum wage and overtime compensation due to certain Cross Bay employees.

(Mar. 27,2013 Consent J.(Dkt. 55-12).)

                  2.      Plaintiffs' Work at the Diners

        Plaintiffs and the putative class members(the "Class Members")worked in various

positions at the two diners. As for the three named Plaintiffs, Plaintiff Mendez was a
dishwasher, busser, and server at Cross Bay from about January 2010 through November 2015,



2 In his declaration, Mendez spells this name as "Erik," not"Eric." (Mendez Decl. If 15.) According to Plaintiffs,
this "Erik" is the same person as the "Eric" that other Plaintiffs referenced. (S^ Mem.in Supp. of Mot.("Mem.")
(Dkt. 54)at 5.)
except for a seven-month period after Hurricane Sandy, spanning late 2012 and early 2013, when

Cross Bay was closed. (Mendez Decl.f 1.) Plaintiff Rodriguez was a cook at Cross Bay from

about 2006 to about January 2015, except for during Cross Bay's post-Sandy closure, when he

was a cook at Parkview. (Rodriguez Decl.f 1.) Plaintiff Chocoj was a dishwasher, busser, and

cook at Cross Bay from 2011 through March 2016, except for during the post-Sandy closure.

(Chocoj Decl.^ 1.) The fifteen Plaintiffs that have opted into this case also had tipped and non-

tipped positions at Cross Bay and Parkview; several worked at both diners. (See Mem. at 6-7

(stating that the fifteen opt-in Plaintiffs worked at Cross Bay and Parkview and listing the

employment histories of seven ofthem).)

               3.       Defendants' Pav Policies for Non-Management Emnlovees

       Plaintiffs have adduced evidence that Defendants' corporate payroll policies violated the

Class Members' FLSA and NYLL rights in four ways: failure to pay minimum wage and

overtime; failure to pay "spread-of-hours" premiums; failure to provide wage statements and

wage notices; and unlawful deductions from Plaintiffs' wages and failure to reimburse for

uniform expenses. (See Mem. at 7-10.)

                        a.     Failure to Pay Minimum Wage and Overtime

        According to Plaintiffs, Defendants failed to pay the statutory minimum wage to most or

all ofthe Class Members—including both tipped and non-tipped employees—and failed to pay

requisite overtime premiums for hours worked in excess offorty per week. (Mem. at 7.)

Defendants paid tipped emnlovees an hourly rate below the statutory minimum wage(s^

Mendez Decl.        8,11; Chocoj Decl. UK 7,17; L. Cardona Decl. KK 4,6,14; Alvarez Decl. KK 4,

8)and often(1) made tipped employees work beyond their scheduled shifts without

compensation and (2)paid them at or below their standard-time rates for scheduled overtime
hours(Mendez Decl.             8-11,14-15,17-19,23; Chocoj DecL KK 7, 19-20; L. Cardona DecL

   4-6, 8-11; Alvarez Decl.         4-5, 9). This continued even after the DOL investigation. (Mem.

at 8.) Further, Plaintiffs allege, any overtime premiums that Defendants may have paid tipped

employees pursuant to the Consent Judgment were improperly calculated on the basis ofthe

employees' tipped minimum wage. (Id)

        Allegedly, non-tioped emplovees were paid a flat weekly rate that often fell below the

statutory minimum wage. (Mem. at 8;s^ Rosales Dep. at 9:15-25, 23:11-24:6,48:14-16;

Lucero Dep. at 11:22-24, 27:2-6; Jimenez Dep. at 11:24-25,13:5-11,26:13-28:12; Flores Dep. at

10:8-25, 17:25-18:4; Mendez Decl.           7,24; Rodriguez Decl. 6; Chocoj Decl.^4,21; J.

Cardona Decl. If 3.) This flat rate was never increased when employees worked past their

scheduled hours. (Jimenez Dep. at 18:2-19:19; Flores Dep. at 12:4-19; Mendez Decl.                  6,7;

Rodriguez Decl. Iflf 10,12,14.) This did not change after the DOL investigation. (Mem. at 8;

see Rosales Dep. at 9:22-25; Lucero Dep. at 10:12-16, Flores Dep. at 37:17-39:11; Rodriguez

Decl. Illf 6,10; Chocoj Decl. If 12; J. Cardona Decl. ^ 8.)

                          b.       Failure to Pay "Spread-of-Hours"Premiums

        There is evidence that Defendants did not try to pay "spread-of-hours" premiums^ to

Cross Bay employees between May 31,2010 and October 29,2012, or Parkview employees

between May 2010 and July 2014. (Mem. at 9;^Rosales Dep. at 48:14-19; Lucero Dep. at

27:16-24; Jimenez Dep. at 18:2-19:19,49:3-6; Mendez Decl.16,8, 16; Rodriguez Decl. flf 4,7;

Chocoj Decl. llf 11, 19.) After the 2013 DOL investigation. Defendants purported to pay spread-




^ Spread-of-hours premiums are payments of an extra hour's worth of wages for employees who work more than ten
hours in a day. (Mem. at 9.)
of-hours premiums. (Mem.at 9.) However,Plaintiffs allege that they never received these

payments. (Id.")

                      c.     Failure to Provide Wage Statements and Wage Notices

       Allegedly, Defendants also failed to provide all Class Members with accurate wage

statements. (Mem. at 9.) Employees who were paid in cash—         all Cross Bay employees

between May 31, 2010 and October 29, 2012; all Parkview employees between May 2010 and

July 2014; many Cross Bay employees after the diner reopened post-Sandy; and many Parkview

employees after July 2014—^received the cash in an envelope without paystubs. (Id.;      Rosales

Dep. at 22:25-23:10; Lucero Dep. at 11:16-12:5, 27:25-28:4; Jimenez Dep. at 11:14-12:11, 30:7-

31:11,40:16-41:2,48:18-22; Mendez Decl.       12, 20; Rodriguez Decl.     8,11; Chocoj Decl.

  14,18; L. Cardona Decl. UK 7,13; J. Cardona Decl. KK 5,9; Alvarez Decl.      4, 7.)

Employees who were supposed to be paid with checks—         some Cross Bay employees after

May 2013 and some Parkview employees after July 2014—^received only a portion oftheir

wages by check and the other potions by cash, and were only given paystubs for the check

portions. (Mem. at 9-10; Flores Dep. at 24:14-26:16, 30:10-13, 35:19-37:22.) Thus, Class

Members' wage statements were inaccurate. (Mem. at 10.)

       Plaintiffs also assert that, before about 2014, Defendants did not provide "wage notices"

to Class Members indicating their regular rate ofpay, deductions, and payday. (Id;^Flores

Dep. at 28:23-32:10; Mendez Decl. K 22; Rodriguez Decl. K 10; Chocoj Decl. K 17; J. Cardona

Decl. K 8; Alvarez Decl. K 8.) Starting in about 2014,Defendants began providing wage notices

but did not include employees' tip credits. (Mem. at 10; s^ Reyes Flores Wage Notice(Dkt. 55-

13); Luis Cardona Wage Notice(Dkt. 55-15).)
                      d.     Unlawful Deductionsfrom Plaintiffs' Wages and Failure to
                             Reimbursefor Uniform Expenses

       Defendants allegedly deducted from employees' wages for meals, even when Plaintiffs

did not eat at the restaurant. (Mem.at 10;    Rosales Dep. at 23:11-21, 32:13-19; Jimenez Dep.

at 41:7-13; Flores Dep. at 43:6-44:6; Mendez Decl.f 21; Rodriguez Decl. 19; Chocoj Decl.

K 17; L. Cardona Decl.^ 12; J. Cardona Decl. H 7; Alvarez Decl.^ 6; see also Reyes Flores Wage

Notice; Luis Cardona Wage Notice.) Evidence also suggests that Defendants charged tipped

employees for the costs ofrequired uniforms and did not provide tipped or non-tipped employees

with uniform maintenance expenses. (Mem. at 10;^Rosales Dep. at 37:20-23, 49:10; Lucero

Dep. at 19:14-20:10; Jimenez Dep. at 13:14-20,15:2-7; Mendez Decl.f 21; Rodriguez Decl.

^ 13; Chocoj Decl.    9,15; L. Cardona Decl.^ 12; J. Cardona Decl.^ 7; Alvarez Decl.^ 6.) Per

Plaintiffs, all Class Members are thus entitled to recover uniform expenses. (Mem. at 10.)


              4.      Poor Timekeeping Practices

       Plaintiffs allege that Defendants did not keep accurate records of employees' hours and

thus did not pay them correctly. (Mem. at 11.) Allegedly, Defendants' time cards show

discrepancies between, on the one hand,the numbers of hours for which employees were paid

(which are handwritten on the time cards), and on the other hand,the numbers of hours that

employees recorded themselves as having worked. (Id (citing First Time Cards(Dkt. 55-14);

Second Time Cards(Dkt. 55-16); Third Time Cards(Dkt. 55-18)).) In depositions and

declarations. Plaintiffs have described extensive errors with Defendants' timekeeping systems,

timecards, and paystubs. (Id (citing Rosales Dep. at 41:2-21, 42:14-44:8,45:11-46:9; Lucero

Dep. at 22:10-24, 25:22-27:6; Jimenez Dep. at 34:5-12,40:5-41:19; 44:7-45:10,47:15-48:22;

Flores Dep. at 32:11-33:11, 36:9-39:11,41:11-42:23, 44:22-45:18).)
               5.      Differences Among the Plaintiffs

       As the Cross Bay Defendants point out(Opp'n at 5-8), Plaintiffs did not have identical

experiences. For example, one Plaintiff(i) used a computer to clock in and out rather than time

cards and (ii) has testified that he never saw other employees use time cards either. (Additional

Excerpts of Tr. of Dep. ofPI. Denis Rosales("Resales Dep., Additional Excerpts")(Dkt. 56-1) at

41:2-12,42:16-43:25.) Other Plaintiffs did use time cards to clock in and out. (See Additional

Excerpts of Tr. of Dep. ofPI. Marco Bonola Lucero ("Lucero Dep., Additional Excerpts")(Dkt.

56-3) at 25:25-26:12; Additional Excerpts of Tr. ofDep. ofPI. Reyes Flores ("Flores Dep.,

Additional Excerpts")(Dkt. 56-4) at 39:18-40:9.) Another Plaintiff gave apparently

contradictory testimony about whether he used or signed time cards and whether they signed

wage notices. (Compare Additional Excerpts of Tr. ofDep. ofPI. Nicoles Jimenez("Jimenez

Dep., Additional Excerpts")(Dkt. 56-2)at 42:15-20("Q.... Have you seen that time card

before? A. Tnever punch in with the card."), with id. at 43:7-9("A.I haven't signed any cards. I

do punch in with the card, but I never signed anything like that."). One Plaintiff testified that he

received wage notices(Flores Dep., Additional Excerpts at 28:23-29:18); another testified that he

was never given wage notices but instead was made to sign blank pieces ofpaper on which

Defendants later printed the wage notice (Jimenez Dep., Additional Excerpts at 47:15-48:22.)

       B.      Procedural History

       Plaintiffs filed this case on May 31,2016. (Compl.) The Cross Bay Defendants

answered on September 1, 2016(Answer(Dkt. 14); the Parkview Defendants defaulted (Cert, of

Default).

       Plaintiffs bring eight claims. (Compl.) The first two are FLSA collective action claims

for unpaid overtime and unpaid minimum wage on behalf of all non-management employees


                                                 8
who worked at Cross Bay Diner and Parkview Diner at any time since May 31, 2013. (Id.             90-

97.) The other six are NYLL claims for: failure to pay minimum wage for all hours worked in

violation of § 650 et seq.("Count Three")(id       98-100); failure to pay overtime for hours

worked in excess offorty per week in violation of§ 650 et seq.("Coimt Four")(id           101-03);

failure to pay spread-of-hours premiums for days in which the employees lasted ten or more

hours in violation ofN.Y. Comp. Code R.& Regs. Tit. 12, § 137-1.7(2010), 146-1.6(2012)

("Count Five")(id KK 104-06); failure to provide wage notices in violation ofNYLL,Article 6,

§ 195(id     107-09)("Count Six"); failure to provide wage statements in violation of Article 6,

§ 195(id     110-12)("Count Seven"); and failure to reimburse for the purchase ofrequired

uniforms and to provide uniform maintenance pay in violation ofN.Y. Comp. Code R.& Regs.

Tit. 12 §§ 138-1.8 (2009), 146-1.7 & 1.8(2011)("Count Eight")(id fll 113-15).

       With the Cross Bay Defendants' consent, the court certified Plaintiffs' two FLSA claims

as a collective action and authorized Plaintiffs to issue notice to all current and former non-

management employees who worked at Cross Bay at any time between May 31,2013 and

December 6,2016. (Dec.6,2016 Order.) Defendants provided a list of46 employees who met

this definition. (See Decl. ofBrent Pelton ("Pelton Deck")(Dkt. 55)til.) 17 collective action

members have opted into this case by filing consent forms. (See id 112.) The parties have

exchanged discovery,taken depositions offour opt-in Plaintiffs, and obtained declarations from

six other Plaintiffs. (See id. tt 13-24.)

       C.      The Instant Motion


       Plaintiffs now ask the court to exercise supplemental jurisdiction(Mem. at 11-14) and

certify four classes(Mot. at 1-2.; Mem. at 1-2) with respect to their NYLL claims. Specifically,

they move to certify Counts Three through Bight on behalf ofthe follovvdng classes:
              1. All persons who worked as tipped hourly food service workers ("tipped
                  employees") at Cross Bay Diner between May 31, 2010 and its closure after
                  Hurricane Sandy in or around October 29,2012 and at Parkview Diner at any
                  time between May 31,2010 and its sale in or around July 2014(the "Old Tipped
                  Employees"); and
                   I



             2. All persons who worked as non-tipped employees at Cross Bay Diner between
                May 31,2010 and its closure after Hurricane Sandy in or around October 29,
                2012 and at Parkview Diner at any time between May 31,2010 and its sale in or
                aroimd July 2014(the "Old Non-Tipped Employees").

(Mot. at 1-2; Mem. at 1-2.) Plaintiffs further seek to certify Counts Three through Five, Seven,

and Eight on behalf ofthe following classes:

             3. All persons who worked as tipped employees at Cross Bay Diner at any time
                between its reopening after Hurricane Sandy on or about May 24,2013 and the
                  present(the "New Tipped Employees"); and

             4. All persons who worked as non-tipped employees at Cross Bay Diner at any time
                between its re-opening after Hurricane Sandy on or about May 24,2013 and the
                  present(the "New Non-Tipped Employees")."^

(Mot. at 2; Mem. at 2.) This means that there are two class periods:(1)the "Old Period," which

encompasses employees that worked at either Cross Bay Diner at any time between May 31,

2010 and October 29,2012, or Parkview Diner at any time between May 31,2010, and July

2014; and(2)the "New Period," which encompasses Cross Bay Diner employees from May 24,

2013 to the present.

         Plaintiffs also request that the three named plaintiffs be appointed class representatives;

that their counsel, Pelton Graham LLC,be appointed as class counsel under Federal Rule of




* The primary difference between the tipped and non-tipped classes is that the minimum-wage claims ofthe tipped
employees are based on Defendants' alleged payment of a low hourly rate and failure to notify ofthe tip credit,
while the non-tipped employees' minimum-wage claims are based on Defendants' alleged payment ofa low flat
weekly rate. (Mem. at 2 n.2.)


                                                        10
Civil Procedure 23(g); and that the court authorize Plaintiffs to send notice to Class Members.^

(Mem. at 2.)

         The Cross Bay Defendants oppose the instant motion. (Opp'n.) They argue that

Plaintiffs have not met their burden under Rule 23(b)(3)to show that questions oflaw or fact

common to class members predominate over any questions affecting only individual members

and that a class action is superior to other available methods for adjudicating the controversy.

(Id. at 5-8.) However,Defendants do not contest the court's exercise ofsupplemental

jurisdiction over Plaintiffs' NYLL claims.

II.      DISCUSSION


         A.      Supplemental Jurisdiction

                  1.      Legal Standard


         Courts determine whether to exercise supplemental jurisdiction over state-law claims

using the framework established by 28 U.S.C. § 1367. To trigger supplemental jurisdiction, a

claim must be "so related to claims in the action ...that they form part ofthe same case or

controversy." § 1367(ak see also United Mine Workers of Am. v. Gibbs. 383 U.S. 715, 725

(1966)(holding that, for a federal court to exercise to supplemental jurisdiction, the state and

federal claims must stem from "a common nucleus ofoperative fact").

         Once a claim passes this threshold, the court must exercise supplemental jurisdiction

unless the claim falls into one offour enumerated exceptions:

                 (1)the claim raises a novel or complex issue of State law,

                 (2) the claim substantially predominates over the claim or claims
                 over which the district court has original jurisdiction.



^ Plaintiffs propose to confer with Defendants regarding the form ofclass notice and the production ofClass
Members' contact information before submitting a proposed notice to the court. (Id at 2 n.3.)

                                                        11
               (3) the district court has dismissed all claims over which it has
               original jurisdiction, or

               (4)in exceptional circumstances,there are other compelling reasons
               for declining jurisdiction.

§ 1367(c); Itar-Tass Russian News Agency v. Russian Kurier. Inc.. 140 F.3d 442,447(2d Cir.

 1998). "Ifone ofthe § 1367(c)exceptions applies, the court may decide to decline jurisdiction

over the state-law claims but only after considering whether such a decision upsets the interests

of'judicial economy,convenience, fairness, and comity.'" Chen v. Qceanica Chinese              ^

Inc.. 13-CV-4623(NGG),2018 WL 3973004, at *2(E.D.N.Y. Aug.20,2018)(quoting

Carnegie-Mellon Univ. v. Cohill. 484 U.S. 343,351 (1988^^): see Catzin v. Thank You & Good

Luck Corp.. 899 F.3d 77, 85(2d Cir. 2018).

       "Essentially, exercising supplemental jurisdiction over a state-law claim depends on three

questions." Chen. 2018 WL 3973004, at *2. "Does the claim fall into a common nucleus of

operative fact with other remaining federal claims?" Id "If so, does the claim meet one ofthe

four exceptions under § 1367(c)?" Id "And,if so, is it convenient and fair to the parties to

exercise supplementaljurisdiction over the claim as well as efficient and respectful to state and

federal interests?" Id


               2.        Application


       All ofPlaintiffs' NYLL claims fall into the same common nucleus of operative fact as

Plaintiffs' FLSA claims. See Gibbs. 383 U.S. at 725. Counts Three and Four challenge the same

practices as Plaintiffs' FLSA claims—specifically. Defendants' failure to pay the statutory

minimum wage and overtime premiums for hours worked in excess offorty hours per week.

(Compare Compl.flf 98-103 (describing NYLL minimum-wage and overtime claims), with id

nil 90-97(describing FLSA minimum-wage and overtime claims).) The legal standards for

analyzing these claims are identical. ^N.Y. Comp. Codes R.& Regs., tit. 12, § 142-

                                                12
3.2("[A]n employer shall pay employees [overtime wages] subject to the exemptions of Section

13 ofthe Fair Labor Standards Act."); see also Reiseck v. Universal Commc'ns of Miami. Inc..

591 F.3d 101,105(2d Cir. 2010)("The NYLL ... mandates overtime pay and applies the same

exemptions as the FLSA."). "It is therefore no surprise that, in cases with overlapping FLSA and

NYLL claims,federal courts generally exercise supplementaljurisdiction." Chen.2018 WL

3973004, at *3 rciting Shahriar v. Smith & WoUenskv Rest. Grp.. Inc.. 659 F.3d 234,245(2d

Cir. 2011)).

       Counts Five, Six, Seven, and Eight also involve Defendants' employee-payment practices

and involve much the same evidence as the FLSA claims. (See Compl.         104-15; Mem. at 12.)

"The contested facts in these claims [] all stem from the same time period, the same location, and

the same overall circumstance." Chen. 2018 WL 3973004, at *3. Because Counts Five through

Eight share "approximately the same set ofevents" as Plaintiffs' FLSA claims,they are part ofa

common nucleus of operative fact. See id.(citing Treglia v. Town of Manlius. 313 F.3d 713,

723(2d Cir. 2002).

       None ofPlaintiffs' NYLL claims fall under any ofthe § 1367(c)exceptions. Therefore,

the court must exercise supplemental jurisdiction over them.      id

       B.      Class Certificatioii


               1.     Legal Standard Generallv

               A plaintiffseeking certification ofa Rule 23(b)(3)class action bears
               the burden of satisfying the requirements of Rule 23(a)—
               numerosity, commonality, typicality, and adequacy of
               representation—as well as Rule 23(b)(3)'s requirements: (1) that
               "the questions oflaw or fact common to class members predominate
               over any questions affecting only individual members" (the
               "predominance" requirement); and (2) that "a class action is
               superior to other available methods for fairly and efficiently
               adjudicating the controversy"(the "superiority" requirement).



                                               13
InrePetrobrasSec.. 862 F.3d 250,260(2d Cir. 2017)(quoting Fed. R. Civ. P. 23(a),(b)(3)).

The Second Circuit has also "recognized an 'implied requirement of ascertainability in Rule 23,'

which demands that a class be 'sufficiently definite so that it is administratively feasible for the

court to determine whether a particular individual is a member.'" Id.(quoting Brecher v.

Republic of Arg.. 806 F.3d 22,24(2d Cir. 2015)).

       "[CJourts in the Second Circuit routinely certify class action [s] in FLSA matters so that

New York State and federal wage and hour claims are considered together." Damassia v. Duane

Reade. Inc.. 250 F.R.D. 152,163(S.D.N.Y. 2008)(citation omitted)(collecting cases). "When

making the Rule 23 determination, district courts 'must assess all ofthe relevant evidence

admitted at the class certification stage.'" Mever v. U.S. Tennis Ass'n. 297 F.R.D. 75, 81

(S.D.N.Y. 2013)(quoting In re Initial Public Offerings Sec. Litig.. 471 F.3d 24,42(2d Cir.

2006)). "A plaintifTs pleadings are taken as true for the purposes of examining a class

certification motion." Id.(citing Shelter Realty Corp. v. Allied Maintenance Corp.. 574 F.2d

656,661 n.l5(2d Cir. 1978).

               2.      Rule 23fa)(lk Numerositv

                       a.     Legal Standard

       A class must be "so numerous thatjoinder of all members is impracticable." Fed. R. Civ.

P. 23(a)(1). "Numerosity is presumed at a level of40 members." Vogel v. Citv ofNew York.

No. 14-CV-9171(RMB),2017 WL 4712791, at *3(S.D.N.Y. Sept. 19,2017)(quoting Consol.

Rail. Corp. v. Town ofHvde Park.47 F.3d 473,483(2d Cir. 1995)(alteration adopted)). The

precise number ofclass members need not be established,"so long as [PJlaintiffs reasonably

estimate the number to be substantial." Lewis v. Alert Ambulette Serv. Corp.. No. 1 l-CV-442




                                                 14
(JBW),2012 WL 170049, at *9(E.D.N.Y. Jan. 19, 2012)^citing Robidoux v. Celani. 987 F.2d

931,935(2dCir. 1993)).

                       b.      Application

        As Defendants do not dispute. Plaintiffs' proposed classes meet the numerosity

requirement. Time cards provided by Defendants show that, in 2015 alone, fifty tipped

employees and fifty-nine non-tipped employees worked at Cross Bay Diner over the course of

four sampled weeks. (Pelton Decl.fl 34-35;           Sampling of2015 Time Cards(Dkt. 55-20).)

Plaintiff Luis Cardona, who worked at Cross Bay Diner and Parkview Diner from about May

2010 to February 2015, has sworn that Cross Bay Diner employed about seventy people and

Parkview Diner employed about fifty people at any given time while he worked there. (L.

Cardona Decl.     17-18.) Additionally, Cardona has sworn that there were about two or three

overlapping shifts each day at both diners. (Id 116.) Other Plaintiffs have testified that similar

numbers ofemployees worked during their shifts as worked during Cardona's shifts. (See

Rosales Dep. at 12:11-13:5,17:9-19; Lucero Dep. at 15:10-25; Jimenez Dep. at 15:8-17:3,

35:12-36:22; Mendez Decl.^ 25; Chocoj Decl. ^ 22; J. Cardona Decl.^ 11; Alvarez Decl. ^ 10.)

Further, a Plaintiff who worked at both diners has indicated that he observed high employee

tumover. (Jimenez Dep. at 16:18-17:3,35:12-19.) Taken together, this evidence suggests that in

both class periods there were at least forty tipped and non-tipped employees. Thus,Plaintiff has

satisfied his burden to show,by a preponderance ofevidence. In re U.S. Foodservice Inc. Pricing

Litig., 729 F.3d 108, 117(2d Cir. 2013),that all four of his proposed classes meet the numerosity

requirement.




                                                15
               3.      Rule 23(aL)(2): Commonality

                       a.      Legal Standard

        Under Rule 23(a)(2), there must be "questions oflaw or fact common to the class." Fed.

R. Civ. P. 23(a)(2). A question is common if it is "capable of classwide resolution—^which

means that determination ofits truth or falsity will resolve an issue that is central to the validity

ofeach one ofthe claims in one stroke." In re Pavment Card Interchange Fee and Merchant

Discount Antitrust Litigation("In re Pavment Card"!330 F.R.D. II,52(E.D.N.Y. 2019)(citing

Walmart Stores v. Dukes. 564 U.S. 338,350(2011)). "[I]t is not enough to raise questions at

such a high level of generality that they become common to the class." Tart v. Lions Gate

EntmT Corp.. No. 14-CV-8004(AJN),2015 WL 5945846, at *2(S.D.N.Y. Oct. 13, 2015)

(citing Dukes.564 U.S. at 350). Instead, Plaintiffs must demonstrate "the capacity of a

classwide proceeding to generate conunon answers apt to drive the resolution" ofthe case. In re

Pavment Card. 330 F.R.D. at 52(quoting Dukes. 564 U.S. at 350).

       '"Even a single common legal or factual question will suffice' to prove commonality."

Id.(quoting Dukes. 564 U.S. at 357). "Where a question oflaw involves standardized conduct

ofthe defendant to the plaintiff, a common nucleus of operative fact is typically presented and

the commonality requirement is usually met." Lewis. 2012 WL 170049, at *10(alterations

adopted)(citation and quotation marks omitted). Accordingly,"[c]onimonality is usually

satisfied in wage cases 'where the plaintiffs allege that defendants had a common policy or

practice of unlawful labor practices.'" Chime v. Peak Sec. Plus. Inc.. 137 F. Supp. 3d 183,208

(E.D.N.Y. 2015) rauoting Lewis. 2012 WL 170049, at *10).




                                                 16
                           b.          Application

         Undisputedly,^ there are questions oflaw and fact common to each class, as is typical in
unpaid-wage cases,^Chime, 137 F. Supp. 3d at 208. As Plaintiffs note(Mem. at 18), the

members ofeach proposed class bring claims under the same statutory provisions, challenge the

same pay practices, and raise the same issues oflaw and fact. (See Compl.IK 98-115

(describing Plaintiffs' six NYLL claims).) The New Tipped Employees and New Non-Tipped

Employees each allege that Defendants violated the NYLL by failing to pay them minimum

wage,overtime premiums,and spread-of-hours premiums, and by failing to provide them with

accurate wage statements and reimbursements for uniform expenses. (See Mem. at 2(asking the

court to certify Counts Three, Four, Five, Seven, and Eight on behalf ofthe New Tipped

Employees and New Non-Tipped Employees).) The Old Tipped Employees and Old Non-

Tipped Employees each allege those same violations and also allege that Defendants illegally

failed to provide them with wage notices. (See id at 1 (asking the court to certify Coxmts Three
                                   »

through Eight on behalf ofthe Old Tipped Employees and the Old Non-Tipped Employees).) In

proposing four separate classes. Plaintiffs have made two appropriate distinctions:(1)between

tipped employees, who were allegedly paid a flat rate, and non-tipped employees, who were

allegedly paid hourly rates below the minimum wage; and(2)between "old" class members,

who worked at Cross Bay and Parkview (which are both owned and operated by Defendants) and

were allegedly subject to more extensive labor-law violations, and "new" class members that
                                                                           f


worked at Cross Bay after the 2013 DOL investigation. (See id. at 18.1




® In their opposition brief, the Cross Bay Defendants make no arguments about Rule 23(a), but instead argue that the
proposed classes do not meet Rule 23(b)(3)'s requirement that questions common to the class predominate over any
questions affecting only individual members. (Opp'n at 5-8.) The Rule 23(a)(2) commonality requirement is
similar, but much easier to satisfy, than the Rule 23(b)(3)"predominance" requirement. See hi re Petrobras. 862
F.3d at 270(citing, inter alia. Amchem Prods.. Inc. v. Windsor. 521 U.S. 591,623-24(1997)).

                                                        17
        With respect to each proposed class,"the proposed class members' claims arise from the

same course ofconduct...,raise common issues oflaw and fact...,and are based on the same

legal theories." Morris v. Alle Processing Corp.. No.08-CV-4874(JMA),2013 WL 1880919, at

*9(E.D.N.Y. May 6,2013). Accordingly,the court finds that each ofPlaintiffs' four proposed

classes meets Rule 23(a)(2)'s commonality requirement.         id; see also Chime. 137 F. Supp.

3d at 208-09(finding that class-action plaintiffs bringing NYLL claims met commonality

requirement); Lin v. BenihanaN.Y. Com.. No. lO-CV-1335(RA)(JCF),2012 WL 7620734, at

*7(S.D.N.Y. Oct. 23,2012)(same), report & recommendation adopted. 2013 WL 829098

(S.D.N.Y. Feb. 27,2013).

               4.      Rule 23ra)(3): Typicality

                       a.     Legal Standard

       "The typicality prong ofRule 23(a)(3)requires that 'the claims or defenses ofthe

representative parties [be] typical ofthe claims or defenses ofthe class.'" In re Payment Card.

330 F.R.D. at 53(quoting Fed. R. Civ. P. 23(a)(3)). The typicality requirement "is satisfied

when each class member's claim arises from the same course ofevents and each class member

makes similar legal arguments to prove the defendant's liability." Id (quoting Shahriar. 659 F.3d

at 252). "The purpose oftypicality is to ensure that class representatives have the incentive to

prove all the elements ofthe cause ofaction which would be presented by the individual

members ofthe class were they initiating individualized actions." Id (citation and internal

quotation marks omitted)(quoting Flovd v. Citv ofN.Y.. 283 F.R.D. 153,175(S.D.N.Y. 2012)).

"'Since the claims only need to share the same essential characteristics, and need not be

identical, the typicality requirement is not highly demanding.'" Id (quoting In re Platinum &

Palladium Commodities Litig.. No. lO-CV-3617(WHP),2014 WL 3500655, at *9(S.D.N.Y.



                                                18
  July 15, 2014));^In re NASDAQ Mkt.-Makers Antitrust Litig.. 169 F.R.D. 493,509

  (S.D.N.Y. 1996)(collecting cases).

                              b.      Application

           As the Cross Bay Defendants do not dispute. Plaintiffs meet the typicality requirement

  for largely the same reasons that they meet the commonality requirement,^In re Payment

  Card. 330 F.R.D. at 53("The commonality and typicality requirements often 'tend to merge into

  one another, so that similar considerations animate analysis' of both."(quoting Brown v. Kelly.

  609 F.3d 467,475(2d Cir. 2010))). The 18 Plaintiffs and the four proposed classes were

  "subject to the same general employment scheme," Lee v. ABC Carpet & Home.236 F.R.D.

  193,204(S.D.N.Y. 2006);"seek redress for the same type of harms due to the same course of

  conduct," In re Payment Card. 330 F.R.D. at 54; and represent a wide variety ofemployment

  experiences with Defendants.' Further, at least one Plaintiff has attested via declaration or

  deposition to the payment practices of Defendants as to each class. (Mem. at 19; see, e.g..

  Mendez Decl.           7,16,21 (pay practices as to Old Non-Tipped Employees); id. UK 8-22(pay

  practices as to Old Tipped Employees and New Tipped Employees)); L. Cardona Decl. KK 6-15.)

                    5.       Rule 23ra)(41: Adequacv of Representation

                             a.       Legal Standard

          "Named plaintiffs must fairly and adequately represent the interests ofthe class." Lewis.

  2012 WL 170049, at *11 (citing Fed. R. Civ. P. 23(a)(4)). "Determination of adequacy t5q)ically

  entails inquiry as to whether:(1)plaintiffs interests are antagonistic to the interest of other


'(See Mendez Decl.^ 1 (indicating that Plaintiff Mendez was a dishwasher, busser, and server at Cross Bay from
  about January 2010 through November 2015, except for a seven-month period after Hurricane Sandy); Rodriguez
  Decl.^ 1 (inicating that Plaintiff Rodriguez was a cook at Cross Bay from about 2006 to about January 2015,
  except for during Cross Bay's post-Sandy closure, when he was a cook at Parkview); Chocoj Decl.^ 1 (indicating
 that Plaintiff Chocoj was a disWasher,busser, and cook at Cross Bay from 2011 through March 2016, except for
  during the post-Sandy closure; Mem. at 6-7 (listing the employment histories ofseven ofthe fifteen Plaintiffs that
  have opted in).)

                                                          19
members ofthe class and(2)plaintiffs attorneys are qualified, experienced and able to conduct

the litigation." In re Payment Card. 330 F.R.D. at 30(quoting Cordes & Co. Fin. Servs. v. A.G.

Edwards & Sons. Inc.. 502 F.3d 91,99(2d Cir. 2007)). As to the first inquiry,"[o]nly a

fundamental conflict will defeat the adequacy ofrepresentation requirement." Lewis. 2012 WL

170049, at *11 (citation omitted).

                       b.      Application

        Undisputedly,the 18 Plaintiffs are adequate class representatives. They are members of

the classes they seek to represent, and the court is aware of"no evidence that [their] interests are

not closely aligned with those of the Class Members. Id. at *12. Because Plaintiffs "allege a

common practice or policy of unlawful labor practices, their claims will require similar legal and

factual proofto those of absent class members." Id. And Plaintiffs counsel, Pelton Graham

LLC,are "qualified, experienced, and able to conduct the litigation." In re Pavment Card. 330

F.R.D. at 30(quoting Cordes. 502 F.3d at 99). Pelton Graham LLC has ample experience vdth

class and collective actions(Pelton Decl.f 8); indeed, courts have regularly approved the firm's

appointment as class counsel(id ^ 9).

               6.      Ascertainabilitv

                       a.      Legal Standard

       "Rule 23 contains an implicit threshold requirement that the members of a proposed class

be readily identifiable, often characterized as an 'ascertainability' requirement." In re Petrobras.

862 F.3d at 265 (citation and quotation mark omitted). "The ascertainability requirement, as

dejfined in this Circuit, asks district courts to consider whether a proposed class is defined using

objective criteria that establish a membership with definite boundaries." Id at 269.




                                                 20
                           b.      Application

         Each ofthe four proposed classes are ascertainable. They are defined by two objective

criteria: the period in which they worked at Defendants' diners and whether they were tipped

hourly food service workers or non-tipped employees. (See Mem. at 1-2.) Defendants make no

arguments to the contrary. Accordingly,the court finds that Plaintiffs have met the

ascertainability requirement.

                 7.       Rule 23(by3^


                          a.       Predominance


                                   i.       Legal Standard

        "A district court may only certify a class under Federal Rule of Civil Procedure

23(b)(3)if'questions oflaw or fact common to class members predominate over any questions

affecting only individual members.'"^ In re Petrobras. 862 F.3d at 270(quoting Fed. R. Civ. P.

23(b)(3)). The "'predominance' requirement 'tests whether proposed classes are sufficiently

cohesive to warrant adjudication by representation.'" Roseman v. Bloomberg L.P.. No. 14-CV-

2657(DLC),2017 WL 4217150, at *5(S.D.N.Y. Sept. 21,2017)(quoting Anchem Prods.. Inc..

521 U.S. at 623). This "requirement is satisfied if:(1)resolution of any material legal or factual

questions can be achieved through generalized proof, and(2)these common issues are more

substantial than the issues subject only to individualized proof." In re Petrobras. 862 F.34 at 270

(alterations adopted)(citation and quotation marks omitted).




® "An individual question is one where 'members ofa proposed class will need to present evidence that varies from
member to member,' while a common question is one where 'the same evidence will suffice for each member to
make a prima facie showing or the issue is susceptible to generalized class-wide proof" Tvson Foods. Inc. v.
Bouaphakeo. 136 S. Ct. 1036,1045(2016)(alteration adopted)(quoting 2 William B. Rubenstein, Newberg on
Class Actions § 4:50, at 196-97(5th ed. 2012)).

                                                       21
       "Rule 23(b)(3)'s predominance requirement is 'more demanding than Rule

23(a).'" Roseman.2017 WL 4217150, at *5(quoting Johnson v. Nextel Commc'ns Inc.. 780

F.3d 128,138(2d Cir.2015)).

               While a court assessing the Rule 23(a)commonality and 23(b)
               predominance requirements will consider similar elements—^the
               components of the claims and defenses to be litigated, and whether
               generalized evidence can be offered to prove those elements on a
               classwide basis or whether individualized proof will be needed to
               establish each class member's entitlement to relief—predominance
               requires a further inquiry than Rule 23(a), 'into whether the
               common issues can profitably be tried on a classwide basis, or
               whether they will be overwhelmed by individual issues.'

Id.(quoting Johnson. 780 F.3d at 138). This analysis "requires more than simply counting the

number ofcommon and individualized issues; the [cjourt must consider the relative complexity

ofthose issues." Roval Park Invs. SA/NV v. Bank ofN.Y. Mellon. No. 14-CV-6502(GHW),

2019 WL 652841, at *5(S.D.N.Y. Feb. 15,2019)(citing In re Petrobras. 862 F.3d at 271).

       Courts may certify classes on specific issues but not others; for example,liability, but not

damages, where damages might require more individualized inquiry.          In re Nassau Ctv. Strip

Search Cases. 461 F.3d 219,226-27(2d Cir. 2006).

                              ii.     Application

       Plaintiffs have met the predominance requirement with respect to both liability and

damages in this case. As discussed above with respect to commonality. Plaintiffs' claims are

based on pay policies that appear, based on testimony and Defendants' records, to be uniform as

to each class. (See Mem. at 21-22.) Courts frequently grant certification in cases challenging

whether employers' uniform pay practices violate labor laws. S^ Lewis. 2012 WL 170049, at

*14(collecting cases); see also Shahriar. 659 F.3d at 253 (finding class certification appropriate

where there was evidence that all class plaintiffs were subject to uniform tip practices and

Defendants had not denied it). This is because, in many such cases,"if plaintiffs establish that
                                                22
defendant had a practice or policy offailing to pay prevailing wages, defendant's liability to all

class members will be established." Lewis. 2012 WL 170049, at *13 (quoting Ramos v.

SimplexGrinnell LP.796 F. Supp. 2d 346,359(E.D.N.Y. 2011)). Indeed,"'[njumerous courts

have found that wage claims are especially suited to class litigation—^perhaps the most perfect

questions for class treatment—despite differences in hours worked, wages paid, and wages

due.'" Id (quoting Ramos.796 F. Supp. 2d at 359); see Masoud v. 1285 Bakery. Inc.. No. 15-

CV-7414(CM),2017 WL 448955, at *7(S.D.N.Y. Jan. 26,2017)("[T]he issues to be

litigated—^whether the proposed class members:(1)were paid overtime wages;(2)received the

service charge proceeds in full, in the form of gratuities;(3) were paid the spread-of-hours

premium; and(4) were given adequate wage statements and notices—^are about the most perfect

questions for class treatment."(citation and quotation marks omitted)).

       The Cross Bay Defendants argue that "individualized proof outweighs generahzed proof

in this case" because,judging from Plaintiffs' deposition testimony,the proposed classes may

include some employees who used time cards to clock in and out and some who did not, and may

also include some employees who received copies oftheir wage notices and others who did not

or who claim to have signed blank papers on which wage notices were printed (Opp'n at 7-8.)

This argument is unavailing. First Plaintiffs bring wage-notice claims only on behalfofthe

"old" classes, not the"new" classes. (See Mem. at 1-2.) The evidence indicates that Plaintiffs

only received wage notices during the New Period. (Mem. at 10; see Reyes Flores Wage Notice;

Luis Cardona Wage Notice.) Second, slight differences in Plaintiffs' experiences with time

cards do not preclude class certification. Plaintiffs allege that all Class Members were

systematically underpaid due to the same kinds oftimekeeping errors, and Plaintiffs have

provided testimony and time records corroborating these claims. Inconsistencies in the methods



                                               23
that led to the errors "are easily manageable and do not defeat predominance." Lewis. 2012 WL

170049, at *14;      Royal Park Invs. SA/NV.2019 WL 652841, at *5 (statirig that, in assessing

whether common questions predominate over individual ones, courts "must consider the relative

complexity ofthose issues"(citing In re Petrobras. 862 F.3d at 271)); Bolanos v. Norwegian

Cruise Lines Ltd.. 212 F.R.D. 144,148(S.D.N.Y. 2002)("[Even if] different vessels and

departments kept track of overtime using different methods, differences in departments,job

duties, and even factual variations in plaintiffs' claims should not defeat class certification in this

case, where all plaintiffs claim they were denied overtime pay while working aboard [the

defendant's] vessels.").          >

        This case may require some individualized inquiries as to damages calculations. fSee

Reply at 7(acknowledging this).) But "it is well-settled that individualized damages calculations

do not defeat predominance." Johnson v. Brennan. No. lO-CV-4172(CM),2011 WL 4357376,

at *6(S.D.N.Y. Sept. 16,2011)(citing Frank v. Eastman Kodak Co.. 228 F.R.D. 174,181

(W.D.N.Y.2005)(collecting cases));^Lewis. 2012 WL 170049, at *14("Although each class

member will have different damage claims depending on the length and time ofemployment,

such individualized questions are easily manageable and do not defeat predominance."(citation

omitted)); Shabazz v. Morgan Funding Com..269 F.R.D. 245,250-51 (S.D.N.Y. 2010)("Any

class action based on unpaid wages will necessarily involve calculations for determining

individual class member damages, and the need for such calculations [does] not preclude class

certification.") This remains true even where damages calculations are made especially difficult

by the defendants' failure to maintain accurate timekeeping records. See, e.g.. Perez v. Isabella

Geriatric Center. Inc.. 2016 WL 5719802, at *4(S.D.N.Y. 2016)("Damages arising from

unrecorded time do not necessarily require individualized inquiries, because [p]laintiffs are not



                                                 24
required to prove such damages with exactitude ... plaintiffs are permitted to 'introduce a

representative sample to fill an evidentiary gap created by the employer's failure to keep

adequate records.'"(quoting Tvson Foods. 136 S. Ct. at 1047)).

        The Cross Bay Defendants have not proffered any reasons why damages calculations in

this case would be particularly complex. Ifit later becomes clear that this case is not manageable

as a class action, the court can decertify the class.     Perez. 2016 WL 5719802, at *4("The

Court has the 'ability to manage the litigation as it develops,' and if[p]laintiffs ultimately fail to

proffer a workable trial plan,then the Court can decertify the class(quoting Marisol A. v.

Giuliani. 126 F.3d 372, 377(2d Cir. 1997), and citing Espenscheid v. DirectSat USA.LLC.705

F.3d 770,776(7th Cir. 2013))).

                          b.   Superiority

                               i.      Legal Standard

       "For Rule 23(b)(3) certification to be appropriate, a class action must be the most fair and

efficient method ofresolving disputes." Lewis. 2012 WL 170049, at *14(quotation marks

omitted).

               Under Rule 23(b)(3), courts must consider four non-exclusive
               factors:

              (A) the class members' interests in individually controlling the
              prosecution or defense of separate actions;

              (B) the extent and nature of any litigation concerning the
               controversy already begim by or against class members;

              (C)the desirability or undesirability of concentrating the litigation
              ofthe claims in the particular forum; and

              (D)the likely difficulties in managing a class action.

Id.(citing Fed. R. Civ. P. 23(b)(3)(A)-(D)). "The class action device is particularly well-suited

in situations where 'plaintiffs are allegedly aggrieved by a single policy of defendants since

                                                 25
many nearly identical litigations can be adjudicated in unison." Id.(quoting In re Nassau. 461

F.3d at 228 (alteration adopted)).

                                ii.     Application

        "In this case, a class action is superior to other available methods, since [Plaintiffs'

NYLL claims] are nearly identical to the FLSA claims, which will be tried collectively in

this [cjourt." Id.(citation and quotation marks omitted). "Moreover,trying this action

collectively allows for a more cost-efficient and fair litigation ofcommon disputes than requiring

each plaintiffto prosecute his or her own individual action." Id.(citation and quotation marks

omitted)(alteration adopted).

       "It is unlikely that any potential class member has a particular interest in bringing a

separate suit." Id at *15. "The liability issues are common" within each ofthe four proposed

classes. Id As far as the court is aware,the Class Members have expressed no interest in

individually controlling the prosecution oftheir claims. (See Mem. at 23.) Fxarther, the amounts

of damages at issue for most Class Members appear "not significant enough to indicate that any

individual would shoulder the burden and cost of vast and complex litigation." Lewis.2012 WL

170049, at *15 (citation omitted)(alteration adopted). All Class Members' claims arose from

events in this district, making resolution by this court appropriate. See id. Finally, nothing in the

record suggests that this case will be particularly difficult to manage as a class action.

       Accordingly,"[a] class action is superior to individual litigation on these issues." Id

       C.      Class Counsel


               1.      Legal Standard


       A court certifying a class must ensure that it will be adequately represented by class

counsel. See Fed. R. Civ. P. 23(g). It must consider:



                                                 26
               (i) The work counsel has done in identifying or investigating
               potential claims in the action;

               (ii) Counsel's experience in handling class actions, other complex
               litigation, and the types ofclaims asserted in the action;

               (iii) Counsel's knowledge ofthe applicable law; and

               (iv)The resources that counsel will committo representing the class.

Fed. R. Civ. P. 23(g)(1)(A). The court"may consider any other matter pertinent to counsel's

ability to fairly and adequately represent the interests ofthe class." Fed. R. Civ. P. 23(g)(1)(B).

"The adequacy of counsel requirement is satisfied where the class attorneys are experienced in

the field or have demonstrated professional competence in other ways,such as by the quality of

the briefs and the arguments during the early stages ofthe case." Lewis. 2012 WL 170049, at

*15 (citation and quotation marks omitted).

               2.      Application

       Plaintiffs' counsel meets all the relevant criteria. They have ample experience with

complex wage and hour litigation and with class and collective actions, including litigation on

behalf ofNew York food service employees, and their briefs in this case demonstrate

professional competence. (See Pelton Decl. UK 5, 8.)        Fed. R. Civ. P. 23(g)(l)(A)(ii)-(iii).

Courts in this circuit have regularly approved their appointment as class counsel in other cases.

(Pelton Decl. K 9). See Fed. R. Civ. P. 23(g)(l)(A)(ii). Counsel have also shown they are able to

commit the necessary resources to represent all Class Members;indeed,they appear to have

already done substantial work investigating Plaintiffs' claims. (Pelton Decl. K 7.) S^ Fed. R.

Civ.P. 23(g)(l)(A)(i),(iv). Thus, having considered the 23(g)(1)(a)factors, the court j&nds that

the four proposed classes will be adequately represented by Plaintiffs' counsel.




                                                27
m.      CONCLUSION


       Plaintiffs' motion(Dkt. 53)for an order affirming that the court will exercise

supplemental jurisdiction over their NYLL claims and certifying four classes—^the Old Tipped

Employees, Old Non-Tipped Employees,New Tipped Employees,and New Non-Tipped

Employees—^is GRANTED. Plaintiffs Catalino Mendez,Eduardo Chocoj,and Israel Rodriguez

are appointed as class representatives. Pelton Graham LLC is appointed as class counsel. The

parties are DIRECTED to proceed with class-wide discovery and to confer regarding the form of

class notice and the production of Class Members' contact information before submitting a

proposed notice to the court.


       SO ORDERED.

                                                                    s/Nicholas G. Garaufis
Dated: Brooklyn, New York                                          NICHOLAS G. GARAUFI!
       June     2019                                               United States District Judge




                                              28
